Per Curiam
The court are of opinion that under the statutes *180of this Commonwealth in that behalf provided, the court is possessed of jurisdiction of the contract in the petition mentioned, upon the proofs therein mentioned heretofore certified for record in the county of Schuylkill. Whereupon it is ordered, decreed and considered, that the demurrer of Jacob W. Seitzinger be overruled, and that the petitioner, Charlotte W. Wetherill, have leave to execute a conveyance to the said Jacob W. Seitzinger and his heirs, of the lands, tenements and hereditaments in the petition mentioned, according to the prayer therein contained.
Demurrer overruled.